Citation Nr: 0326468	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  02-10 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a left hip fracture.  

2.  Entitlement to a rating in excess of 10 percent for left 
knee arthralgia.  

3.  Entitlement to a rating in excess of 20 percent for a low 
back disorder.  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from June 1999 to 
January 2001.  

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal of an April 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  

In May 2002, the veteran filed an informal claim for service 
connection for nerve damage as a secondary residual of her 
service-connected left hip fracture.  That issue has not been 
adjudicated and is referred to the RO for action as is deemed 
appropriate.  

In September 2003, the veteran's motion to advance her appeal 
on the Board's docket was granted.  

REMAND

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), was signed into law during the 
course of this appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  It 
appears that the veteran has not been explicitly informed of 
what evidence she is responsible for obtaining and what 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2003), pertaining to functional impairment.  The Court 
instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.  

The veteran's hip, knee, and low back disabilities are 
potentially ratable on the basis of limitation of motion.  
However, the medical examinations of record do not discuss 
the applicable criteria as noted in DeLuca.  Therefore, an 
additional medical examination is necessary.  

The Board is not competent to ascertain the degree to which a 
disability has manifested itself, or how much pain the 
veteran is experiencing, or any associated functional loss, 
without a solid foundation in the record, grounded in medical 
evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992). 

Additionally, with respect to the veteran's claim for TDIU, 
the veteran noted in an August 2003 statement that she had 
met with a VA representative from vocational rehabilitation 
approximately one year previously.  The veteran reported that 
she had been declined entry into a number of training 
programs due to her service-connected disabilities.  Any 
available vocational rehabilitation records are relevant to 
the veteran's claim for TDIU.  

The Court has held that in the case of a claim for total 
rating based on individual unemployability, the duty to 
assist requires that VA obtain an examination which includes 
an opinion on what effect the appellant's service-connected 
disability has on his ability to work. 38 U.S.C.A. § 5107(a); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (1998).  Such an opinion is 
not currently of record.

Accordingly, further appellate consideration will be deferred 
and the veteran's claims are REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with a VCAA notice letter with respect to 
her claims that takes into account the 
time limits of 38 U.S.C.A. § 5103(b).  

2.  The RO should, if available, obtain 
the veteran's VA vocational 
rehabilitation folder, including all 
counseling records.

3.  Then, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination to assess the 
current level of disability associated 
with her left hip, low back, and left 
knee.  Send the claims folder to the 
examiner for review.  
All pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should record the range of 
motion in the veteran's left hip, low 
back, and left knee.  The examiner should 
also report the severity of any 
subluxation or lateral instability in the 
left knee.  
With regard to the left hip, the examiner 
should note whether there is flail joint, 
nonunion, loose motion, or a false joint.
With regard to the veteran's back, the 
examiner should note whether there is 
listing of the spine to the opposite 
side, positive Goldthwaite's sign, 
osteoarthritic changes, narrowing of 
joint spaces, abnormal mobility on forced 
motion.  The examiner should also 
describe any associated neurologic 
impairments, including an opinion as to 
the severity of any such impairments, and 
report whether the back disability has 
required any periods of physician 
prescribed bed rest.  
The examiner should determine whether the 
left hip, low back, or left knee 
disabilities are manifested by weakened 
movement, excess fatigability, or 
incoordination.  These determinations 
should, if feasible, be expressed in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  
Furthermore, the examiner should offer an 
opinion as to whether the veteran is 
unemployable as a result of her service-
connected orthopedic disabilities of the 
left hip, low back, and left knee; 
together with scars of the right elbow 
and arm.  A complete rationale for all 
opinions should be provided.  This 
information is needed in order to 
evaluate the veteran's disabilities in 
accordance with VA's Schedule for Rating 
Disabilities.

4.  Thereafter, the RO should again 
review the record and adjudicate the 
veteran's claims.  The back disability 
should be evaluated in accordance with 
the old and new criteria for rating such 
disabilities.  If the benefits sought 
continue to be denied, the RO should 
issue a supplemental statement of the 
case.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




